Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment to the claims filed on 06/28/2021 does not comply with the requirements of 37 CFR 1.121(c) because it fails to provide a marked up version of the amended claims, specifically, the identification as withdrawn claims, for claims 5 and 8-12, as well as newly added claim 14 which depends on withdrawn claim 8. 
Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states: 
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). 
(1) Claim listing. All of the claims presented in a claim listing shall be 
presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment. 
(2) When claim text with markings is required. All claims being 
currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.” 
(3) When claim text in clean version is required. The text of all pending 
claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining. 
(4) When claim text shall not be presented; canceling a claim. 
(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.” 
(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim. 
(5) Reinstatement of previously canceled claim. A claim which was 
previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

	In this case, withdrawn claims 5, 8 – 12 are amended, hence, If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”

Claim Status:
		Claims 1 – 14 remain pending
		Claims 1, 8 and 12 are amended 
		Claims 13 and 14 are new

	In view of the amendments filed on 06/28/2021, the following new grounds of
rejections are necessitated. See the response to arguments section for a discussion of
Applicant’s arguments.

New Grounds of Rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over NAKANISHI MASARU (Machine English Translation of JP2015192574A; JP’574), in view of TAKAHASHI et al. (US PGPub. 2013/0334910 A1; Takahashi).
Regarding to claim 1, JP’575 discloses a rotor manufacturing method for manufacturing a rotor [0009 and 30] that comprises a rotor core (3) and a magnet (36) inserted into a slot (31-33) formed in the rotor core (30), the method comprising: 
a magnet-insertion step (S 11; [0034]) of inserting the magnet into the slot; and 
a fixing-material-injection step (S13; [0035]) of injecting a fixing material into a space between an inner surface of the slot (31) and the magnet (36) [0039], via a plurality of fixing-material-injection portions (“filling hole,” 53a; “”connection hole,” 53b) opened to the space in the slot (see Fig. 7), wherein, 
in the fixing-material-injection step (S13), at least: 

In this case, JP’575 discloses, a first slot 31, having symmetrically shaped cavities 31d and 31e formed on both sides of the magnet 36 and having substantially equal volumes [0024], forming a first mold portion 38A [0025]; second slot 32 and third slot 33 each formed symmetrical to each other [0026], with asymmetrical hollow portions 32d and 32e formed on both sides of the magnet 36, wherein the volume of the cavity 32d is smaller than the volume of the portion 32e [0029], and different flow amounts of the fixing material. [0054] Likewise, third slot 33 follows the same design [0031]. 
In view of JP’575 disclosure – giving the Broadest Reasonable Interpretation to JP’575 disclosure – it is reasonable to expect the amount of the fixing material injected into slot 31 to be made to differ from the second and third slots 32 and 33, since the volume occupied by the magnet 36 is constant on slots 31-33 [0023], while the remaining volume to be filled with the fixing material is the same for slots 32 and 33, but different for slot 31.

However, JP’575 is silent to the amount of the fixing material injected into the slot being made to differ from one another among the plurality of fixing-material-injection portions so as to move the magnet in two different directions in the slot.

In the same field of endeavor of rotors for an electric rotating machines which includes a hollow cylindrical rotor core and a plurality of magnets [0009] and manufacturing methods for such [0106], Takahashi discloses that a rotor core piece both the first and second wall surfaces 12a and 12b of the magnet piece-receiving hole 12G, “in other words, toward the radially innermost corner portion 12c formed between the first and second wall surfaces 12a and 12b.” [0112]. Takahashi further discloses that as an advantage of the above configuration, “when the molten resin 14a is filled into the corresponding magnet piece-receiving hole 12G, the flow resistance on the radially outer side of the permanent magnet piece 13G is lowered, thereby allowing the molten resin 14a to more easily flow into the void space formed on the radially outer side of the permanent magnet piece 13G to press the permanent magnet piece 13G toward the second wall surface 12b.” [0120].
Construing Takahashi disclosure under the Broadest Reasonable Interpretation, Takahashi’s disclosure of the movement effectuated over the magnets due to the injection of the molten resin towards both first and second walls is construed as to read over the claimed limitation, “the amount of the fixing material injected into the slot being made to differ from one another among the plurality of fixing-material-injection portions so as to move the magnet in two different directions in the slot,” as recited in the amended claim 1 of the instant application.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify JP’575 method so that the 
One of ordinary skill in the art would have been motivated to modify the method of JP’545 in view of the method of Takahashi, since Takahashi teaches that his method has the advantage that when the molten resin is filled into the corresponding magnet piece-receiving hole, the flow resistance on the radially outer side of the permanent magnet piece is lowered, thereby allowing the molten resin to more easily flow into the void space formed on the radially outer side of the permanent magnet piece to press the permanent magnet piece toward the second wall surface 12b [0120], hence allowing movement in two directions of the magnet.

Claims 2 – 4, 6 – 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP’575 in view of Takahashi, as applied to claim 1, and further in view of Saeki et al. (US Publication No. 2005/0012243 A1; Saeki).
Regarding claim 2, JP’575/Takahashi discloses the rotor manufacturing method according to Claim 1, wherein in the fixing-material-injection step (S13), the fixing material is injected from one of the fixing-material-injection portions (53a, 53b), by using a first fixing-material-supply device (50) that supplies the fixing material to the one of the fixing-material-injection portions (see Fig. 6).
However, JP’575/Takahashi is silent to the fixing material being also injected from another one of the fixing-material-injection portion by using a second fixing-material-
In the analogous art of injection molding methods and apparatus, Saeki discloses an injection molding method intended for the manufacturing of  a motor vehicle parts [0058], which intends to lower a mold clamping force in view of both of a projected area of a molded article and an injection pressure, contributing to energy saving and reduction in equipment/manufacturing costs. (see Abstract and [0011]) Saeki discloses a first injection unit 3 in fluid communication with a first nozzle 23 and a first gate 21 via a sprue 19, and a second injection unit 4 in fluid communication with a second nozzle 24 and a second gate 22 via a sprue 20 [0060] – analogous to the claimed first fixing-material-supply device and a second fixing-material-supply device. Saeki discloses a first injecting step only using the first injection unit 3 into a mold 5. [0063] Wherein, the first injecting step is stopped when the resin reaches a pre-specified position, then, a second injecting step from injection unit 4 of injecting new resin is executed. [0064] Saeki discloses it is possible to make the injection pressure of the injection-molding machine low, since the second molten resin is injected without the second gate 22 being closed by the first molten resin. [0064] Furthermore, Saeki discloses his method makes possible to intend to lower the injection pressure [0045], which results in reduced equipment and manufacturing costs. [0095] 
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to modify JP’575/Takahashi’s rotor manufacturing method, by providing a second fixing-material-supply device to supply the fixing material to the another one of the fixing-material-injection portions, as taught by Saeki. 
 by incorporating a second fixing-material-supply device, since Saeki teaches using a first and a second injection units, as well as a method of using the first and second injection units, which by making possible to lower the injection pressure [0045], allows for reduced equipment and manufacturing costs. [0095].

Regarding claim 3, JP’575/Takahashi discloses the rotor manufacturing method according to Claim 1, but does not specifically disclose wherein in the fixing-material-injection step, on the basis of a pressure value of the fixing material in one of the fixing-material-injection portions, the time for starting the injection of the fixing material from another one of the fixing-material-injection portions is determined.
However, Saeki’s [0069] discloses that, by using a position sensor or the like in the fluid head portion, it is possible to determine an injection start timing from the second gate 22, or a cooling and solidifying timing and the like of the first molten resin 101. JP’575 discloses that a predetermined pressure is use when filling the resin material [0036], and provides piston 62 with a cylinder pressure sensor 63 that detects the pressure at the time of injecting the fixing material [0037-38].  
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to modify the method of JP’575/Takahashi so that on the basis of a pressure value of the fixing material in one of the fixing-material-injection portions, the time for starting the injection of the fixing material from another one of the fixing-material-injection portions is determined. JP’575 discloses the use of a pressure sensor to detect the pressure at the time of injecting the fix material. Saeki discloses it is 
One of ordinary skill in the art would have been motivated to pursue the modification of JP’575/Takahashi in view of Saeki, in order to determine an injection start timing from a second step of fixing material injection, and/or a cooling and solidifying timing and the like of the first fixing material, as taught by Saeki [0069].
Additionally, in the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”. 

Regarding claim 4, JP’575/Takahashi discloses the rotor manufacturing method according to Claim 1. However, JP’575/Takahashi is silent to, wherein in the fixing-material-injection step (S13), after the injection of the fixing material from one of the fixing-material-injection portions is complete; the injection of the fixing material from another one of the fixing-material-injection portions is started.
Saeki’s method discloses, the first injecting step is stopped when the resin reaches a specified position (analogous to complete), then, a second injecting step of newly injecting the second resin from injection unit 4 is executed. [0064]
	It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to modify the method of JP’575/Takahashi so that, after the injection of the fixing material from one of the fixing-material-injection portions is taught by Saeki. 
One of ordinary skill in the art would have been motivated to pursue the above modification to JP’545/Takahashi in view of Saeki’s method, since Saeki teaches that his method allows reducing the cost of equipment and manufacturing costs. [0095]

Regarding claim 6, JP’575/Takahashi/Saeki discloses the rotor manufacturing method according to Claim 1, wherein in the fixing-material-injection step (S13), the fixing material is supplied by fixing-material-supply devices (modified JP’575 supplies the fixing materials via Saeki’s injections units 3 and 4), via fixing material channels (JP’575 elements 53a, 53b and 55), defined with lengths from the fixing-material-supply devices to the corresponding fixing-material-injection portions (see JP’575 Fig. 6 and 9), and wherein 
the lengths of fixing material channels (JP’575 elements 53a, 53b and 55) are made to differ from one another among the fixing-material-injection portions (see JP’575 Fig. 9, and [0056-57]).

Regarding claim 7, JP’575/Takahashi/Saeki discloses the rotor manufacturing method according to Claim 1, wherein in the fixing-material-injection step (S13), the fixing material is supplied by fixing-material-supply devices (modified JP’575 supplies the fixing materials via Saeki’s injections units 3 and 4), via fixing material channels extending from the fixing-material-supply device to the corresponding fixing-material-injection portions (e.g., see JP’575’s Fig. 6), and wherein cross-sectional areas of the fixing material 

Regarding claim 13, JP’545/Takahashi discloses the rotor manufacturing method according to Claim 1, wherein one of the two different directions is a direction in which the magnet is moved away from the fixing-material-injection portions in the slot – e.g., Takahashi’s [0112] discloses, inter alia – the molten resin 14a gradually occupies the groove 12f and the void space 12h, pressing the permanent magnet piece 13G toward both the first and second wall surfaces 12a and 12b of the magnet piece-receiving hole 12G, in other words, toward the radially innermost corner portion 12c formed between the first and second wall surfaces 12a and 12b (see Takahashi’s FIG. 11, 12b is a surface of the wall away from the fixing-material-injection portions (injections gates 31) in the slot).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are based on newly amended limitations which have been addressed by the new grounds of rejection above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        




/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712